Citation Nr: 0307774	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  99-22 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right hip injury.

2.  Entitlement to service connection for residuals of a back 
injury, to include low back contusions.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from August 1951 to July 
1953.

This case first came before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In February 2001, the Board remanded this case 
in order to obtain additional evidence and to address due 
process concerns.  The case is again before the Board for 
appellate review.


FINDINGS OF FACT

1.  Right hip impairment was not manifested during active 
service, and is first shown many years after separation 
therefrom.

2. Current right hip impairment is not shown to be the 
residual of an inservice disease or injury.

3.  Current low back impairment is not shown to be the 
residual of an inservice back injury, characterized as a low 
back contusion.


CONCLUSIONS OF LAW

1.  Residuals of a right hip injury were not incurred in or 
aggravated by wartime service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

2.  Residuals of a back injury, to include low back 
contusions, were not incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue in this case as to providing 
an appropriate application form, or as to completeness of the 
application.  The veteran has been advised of the applicable 
laws and regulations, and of the evidence needed to 
substantiate his claims, by the statement of the case and 
various supplemental statements of the case issued in the 
development of this appeal.  In addition, he was notified by 
letter in March 2001 that he was to advise VA as to any other 
evidence he wanted VA to consider, the information he needed 
to furnish as to those records, and the steps VA would 
undertake to obtain any such evidence.  The Board accordingly 
finds that he was advised as to what evidence was needed to 
establish entitlement to the benefits he sought, and the 
applicable statutory and regulatory criteria.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  In particular, it is noted that 
records of any and all treatment cited by the veteran have 
been sought by VA; there is no relevant evidence that has not 
been associated with his claims folder.  In addition, he has 
been accorded appropriate VA examination pursuant to the 
Board's February 2001 Remand decision.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).   

III.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2002).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).  In addition, service connection may be 
awarded for certain enumerated disorders when manifested to a 
certain degree within a specified period (usually one year) 
after service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  Service 
connection may also be awarded for a disorder that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993). 

a.  Residuals of a right hip injury

The veteran's service medical records are devoid of any 
reference to an injury to the right hip.  A service treatment 
record dated in March 1952 shows that he was involved in a 
truck accident while on active duty; this record, while 
noting an injury to the low back, does not show that right 
hip problems were discerned.  Likewise, no such problems are 
indicated in service medical records dated subsequent to that 
date.  The report of the separation medical examination, 
dated in July 1953, shows that he was clinically evaluated as 
normal in all relevant aspects, and does not indicate the 
presence of right hip impairment, or complaints thereof.  On 
a report of medical history prepared at that time, the 
veteran specifically denied having, or ever having had, 
lameness, or bone, joint or other deformity.

The medical evidence first demonstrates the presence of right 
hip problems in June 1998; the report of a VA examination 
conducted in that month shows a history, apparently furnished 
by the veteran, of an inservice right hip injury following a 
motor vehicle accident in 1952.  On examination, there was no 
right hip tenderness, although there was subjective pain on 
motion.  The report indicates diagnoses to include injury, 
right hip, 1952.  On X-ray, there were intact cortical 
margins with adequate osseous density, and the hip joint 
space was adequately preserved; the X-ray report indicates an 
impression that the right hip was within satisfactory limits, 
and notes a "primary diagnostic code" of normal.  In a 
statement dated in November 1999, a private physician 
indicated that the veteran had been treated "for a number of 
years" for right hip pain that "began when he had a 
vehicular accident in 1953 (sic) in Korea...."

It is important to note that neither the report of the June 
1998 VA examination, nor the statement of the private 
physician dated in November 1999, reflect that a diagnosis of 
right hip disability was furnished.  It must also be noted 
that the conclusion furnished by the private physician in 
November 1999 appears to be premised on history provided by 
the veteran and, as such, has no probative value; the Board 
is not required to accept doctors' opinions that are based 
upon the appellant's recitation of medical history.  Godfrey 
v. Brown, 8 Vet. App. 113 (1995); see also Owens v. Brown, 7 
Vet. App. 429 (1995); and Elkins v. Brown, 5 Vet. App. 474 
(1993).  

The report of an examination conducted in April 2001 on 
behalf of VA shows that the examiner reviewed the veteran's 
claims file, and noted the veteran's contentions that he had 
incurred a right hip injury as a result of the 1952 truck 
accident during service.  The examiner indicated on the 
report that on examination there was some right hip limited 
motion and early articular surface changes, "but after 50 
years it should show more evidence of aseptic necrosis 
degeneration of the femoral head if the injury had been 
severe enough to cause a contusion of the articular surface 
or a subtle fracture that may have been missed.  None of 
these are noted."  

In brief, the evidence does not show the presence of an 
inservice right hip injury, or the clinical manifestation of 
right hip impairment until many years following the veteran's 
separation from service.  In addition, the evidence does not 
indicate, on clinical examination encompassing review of all 
pertinent records, that any current right hip problems were 
attributable to service; to the contrary, it shows that such 
etiology was rejected on clinical review.  The Board must 
therefore conclude that the preponderance of the evidence is 
against the veteran's claim of service connection for right 
hip injury residuals.  That claim, accordingly, fails.

b.  Residuals of a back injury to include low back contusions

The veteran's service medical records show that he was 
clinically evaluated as normal in all pertinent aspects, to 
include the spine and other musculoskeletal systems, upon 
entrance in August 1951.  A March 1952 treatment record shows 
that he was in a truck accident and had incurred a low back 
injury with multiple contusions.  The report of the 
separation medical examination, however, again shows that he 
was clinically evaluated as normal in all pertinent aspects, 
and does not indicate the presence of any inservice low back 
disability; likewise, on a report of medical history prepared 
in conjunction with service separation he denied having, or 
ever having had, bone, joint, or other deformity.

The post-service medical evidence first references the 
purported manifestation of residuals of a back injury in June 
1998; the report of a VA examination dated in that month 
shows that the veteran cited a truck accident in 1952 in 
which he hurt his lower back.  This report, however, does not 
indicate any clinical findings or diagnoses that pertain to 
the low back.  The earliest post-service clinical evidence of 
a back disability is a statement from a private physician, 
dated in November 1999, wherein it was noted that the veteran 
had been treated for back pain that "began when he had a 
vehicular accident in 1953 (sic)...."  As discussed 
previously, however, a conclusion that is furnished by the 
private physician that appears to be premised on history 
provided by the veteran has no probative value before VA.  
Godfrey v. Brown, supra; see also Owen, supra, and Elkins, 
supra.  

The report of a physical examination conducted in April 2001 
on behalf of VA specifically shows that no residuals of an 
inservice back injury were manifested.  The examiner noted, 
following review of the pertinent evidence, that the veteran 
had an injury in 1952 whereby he had a contusion of his 
lumbosacral spine, that this was a soft tissue injury, and 
"that no residuals are noted from it, i.e.: muscle weakness, 
atrophy, asymmetry, and scoliosis.  No residuals are noted 
from that injury."  

The Board recognizes that a lumbar spine disorder is 
manifested, and that it has been related to the veteran's 
active service; service connection has been established for 
residuals of chronic lumbar strain with degenerative disc 
disease and osteoarthritis.  The symptoms of this disorder, 
however, are distinguished on the April 2001 examination from 
other symptoms, characterized on this appeal as back injury 
residuals to include low back contusions.  It must be 
reiterated that the examiner specifically found that there 
were no such residuals.

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
of service connection for residuals of a back injury, to 
include low back contusions.  The veteran's claim, 
accordingly, fails.



ORDER

Service connection for residuals of a right hip injury is 
denied.  Service connection for residuals of a back injury, 
to include low back contusions, is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

